DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7, 10-11, 19, 24, 27, 43, 49, 60, 71-74, 87, and 94 are currently pending and under examination on the merits in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 11, 19, 43, 49, 60, 71, 73-74, 87, and 94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-2, 4-6, 11, 19, 43, 49, 60, 71, 73-74, 87, and 94 recite a compound of a 9-mer modified oligonucleotide comprising the nucleobase sequence of 5’-CACUUU-3’ (6-mer) or 5’-GCACUUU-3’ (7-mer), which has the 9-mer modification pattern of SSMFFFMSS in the 5’ to 3’ direction, wherein S represents S-cEt, M represents 2’-O-methyl, and F represents 2’-F. 

“If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under §112, second paragraph”. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI, 2008). 
Note that “if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.” See MPEP §2173.02.
The claims also fail to particularly point out and distinctly claim the nucleobases for the remaining 3-mer and 2-mer for 5’-CACUUU and 5’-GCACUUU, respectively, for the “modified oligonucleotide consisting of 9 linked nucleosides”.

Double Patenting - Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7 and 10-11 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 and 10-11 of copending Application No. 16/948,620 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claims 19, 71-74, 24, and 27 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 and 9 of copending Application No. 17/004,975 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Double Patenting - Nonstatutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19, 24, 27, 43, 49, 60, 71-74, 87, and 94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18 of copending Application No. 16/948,620 in view of Androsavich et al. (US 10,633,657 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because the 

Claims 43, 49, 60, 87, and 94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/004,975 in view of Androsavich et al. (US 10,633,657 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by and obvious over the PKD treatment method of the ‘975 claims in view of the disclosure of Androsavich. See the entire reference including claims 1-12.

Relevant Art
The following art are considered pertinent to applicant's disclosure. 

2. Lee et al. (Nature Communications, 2019, 10:4148) disclose preclinical evaluation of “RGLS4326” in PKD mouse models, wherein “RGLS4326” is a 9-mer of 5’-AGCACUUUG having the claimed modification pattern. See the entire reference including Figure 1g. 
3. Obad et al. (US 2009/0143326 A1) disclose a 7-mer DNA sequence of 5’-GCACTTT (SEQ ID NO:3135), which corresponds to the 7-mer RNA sequence of 5’-GCACUUU claimed in the instant case. Obad also teaches making a 9-mer sequence (SEQ ID NO:1261) targeted to the seed region of miR-17. See the following portion of Table 1 at page 49.

    PNG
    media_image1.png
    89
    709
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    23
    695
    media_image2.png
    Greyscale

Obad also teaches that miRNA-targeting oligonucleotides can have a mixmer modification pattern in the first 7-10 nucleotides comprising LNA, 2’-MOE RNA, and 2’-fluoro modifications. See paragraphs 0214-0215. See paragraph 0215 copied below.

    PNG
    media_image3.png
    362
    397
    media_image3.png
    Greyscale


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635